UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACY E. SEXTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-98-81)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, George H. Lancaster, Jr.,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.   Rebecca A. Betts, United States Attorney, Susan M.
Arnold, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy E. Sexton appeals his sentence imposed after a guilty

plea to interstate transportation of stolen goods.   Because Sexton

was on bond for an Illinois conviction at the time he committed the

instant offense, the district court added two additional criminal

history points under U.S. Sentencing Guidelines Manual § 4A1.1(d)

(Nov. 1997) (“[a]dd 2 points if the defendant committed the instant

offense while under any criminal justice sentence, including pro-

bation, parole, supervised release, imprisonment, work release, or

escape status”).   On appeal, Sexton contends that he was not under

a “criminal justice sentence” for purposes of § 4A1.1(d), because

he had been released on bond to self-report for imprisonment at the

time of the offense.   We disagree.

     After review of the parties’ arguments and the record before

us, we affirm on the district court’s reasoning from the bench at

Sexton’s sentencing.   See J.A. at 23-24; see also United States v.

Damon, 127 F.3d 139, 147 (1st Cir. 1997).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2